Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I (i.e. claims 1-11) without traverse has been received.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, what does the “valve arrangement” correspond to the in specification/drawings?  Reference is made to an “air valve” 120, but what components is includes to cause automatic (or any) control) is not expressed.  Is there a real valve member and seat?  What cause the valve to actually open and close?  There are no provided examples, no suggestion where one is to turn.  How can a valve that is “passive” (line 2) operate (i.e. automatically vary per claim 2)?  As one does not know what “valve arrangement” operates as called for in claim 1, the claim is not enabling.  The illustrated valve 120 (Figure 8) appears to be a mere conduit, and a conduit does not describe how such is employed to carry out the functions of claim 1.  Does Applicant have some identifying prior art reference that actually provides for such valve 120?  None is of record.  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.  Still, no reference provides for such (undisclosed) air valve, there is nowhere to turn.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, how is it that it is “sample” (line 4) that is “fed to the static cone” (line 4).  The specification states that a “material stream” (Para 41, Pub) enters the cone, so is that “material stream” a sample (i.e. a portion) of some other major body?  What is the “sample” (line 4) a sample of, if anything?  Isn’t the “sample of the material stream fed to the static cone splitter” (line 4) the same as “a material stream” (lines 1,2) which is not a sample?  If so, why different tags for the same fluid?  
As to claim 1, how is the sample of material stream fed to the static cone splitter “non-biased” (line 4)?  The material in the chamber 110 is “liquid” (line 4, Para 12 of Pub), and thus the liquid level height provides some level of bias.  Even gravity applies some level of bias.  Even pressure upstream of the chamber (and material falling into the chamber) provides some level of bias.
As to claim 1, how are the two conditions (atmosphere and pressurized) required (“requiring”, lines 5,7)  Maybe they are defined as such, maybe those conditions cause, but “requiring” suggests an (undisclosed) command.  Maybe, Applicant is redefining the common meaning of the term “requiring”?  If so, what might the new definition be?
As to claim 1, how does a second condition require (“requiring”, line 2 from last) pressurization?  The second condition does not trigger pressurization; the pressurization defines the second condition.  Maybe, Applicant is redefining the common meaning of the term “requiring”?  If so, what might the new definition be?
As to claim 2, how is the valve “passive”, and yet still operate?  There must be moving parts in a valve, yet none are apparent.
As to claim 4, does the valve permit for “evacuation” (line 2)?  There is no apparent vacuum in the disclosed system.  Does the valve actually vent?
As to claim 5, isn’t the chamber defined by the already claimed “static cone splitter” 10?  It is, and thus the same structure is claimed twice.
As to claim 11, the “a sample outlet tube” (line 3 from last) is a part of the “a lower housing” (line 3), and thus twice claimed.  This claim is not consistent with either the specification or drawings.  
As to claim 11, the sample and waste openings are not of “equal flow area” (line 5).  Such is not consistent with the specification and drawings.
As to claim 11, the sample and waste openings are not of “equal flow area” (line 5), such allowing for “the remaining material stream forming a waste stream” (line 10) of “the material stream entering the upper housing” (line 7) being directed through that “equal flow area”.  Such is not consistent with the specification and drawings.

Claim(s) 1,2 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cohen et al 5,241,867.
As to claim 1, Cohen et al 5,241,867 (1449) teach (Figure 1; lines 1-10 of col. 5) a system to collect samples from a stream (flowing through duct 4), the system including valve arrangement and cone 20 splitter, the arrangement enabling operation of the splitter to collect sample material fed to the cone (via channel 4) under first (no propulsion fluid 12) and second (using propulsion fluid 12) conditions, the first causing a minimal flow rate, and the second being at a higher flow caused by the increased pressure in the volume above the cone 20.  The fluid exiting duct 4 is as much a ”sample of the material stream fed to the static cone” as that claimed.  Valves 14,17,19 provide for a valve arrangement as much as that claimed.  The volume is initially at atmospheric under the first conditions (lines 65-68, col. 4).
As to claim 2, the device operates even when valves are not being adjusted.

Claim(s) 3,5,6,7 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al 5,241,867.
As to claim 3, the liquid is fuel, and the propellant gas is not identified, suggestive of employing any gas, suggestive of air.
	As to claim 5, the source of the fluid exiting channel 4 is fuel, suggestive that it’s source is that of a chamber.  Otherwise, channel 4 is a chamber.  
	As to claim 6, note valve 14.
As to claim 7, the source of the fluid exiting channel 4 is fuel, suggestive that the source of fuel that leads to the channel 4 is a chamber.

    PNG
    media_image1.png
    343
    663
    media_image1.png
    Greyscale



Observations related to non-elected claims:
As to claim 12, the sample and waste openings are not of “equal flow area” (line 5), such allowing for “the remaining material stream forming a waste stream” of “the material stream entering the upper housing” (lines 6-7 from last) being directed through that “equal flow area”.  Such is not consistent with the specification and drawings.
As to claim 13, isn’t the “a cone shaped component” a portion the “a cone member”?  Doesn’t the - - cone member includes a cone shaped component -- ?  What in the specification/drawings provides for both a “a cone member” and separate “a cone shaped component”?    
As to claim 15, “entire” (line 4) is not accurate, as something is exiting is exiting through the valve.
As to claim 21, what is “expected”?  How can structure be based up something that does not exist?  Does the “expected” relate to “the material stream entering the upper housing” (lines 6-7 from last, claim 12), material of which has yet to pass through screen 115 which removes material?  This is what the claim states.  Is such Applicant’s intent.  Maybe claim 21’s expectation is based upon an entirely different material stream, like that immediately upstream of the openings.  (Is there even support for such?)
As to claim 23, are these “two sample outlets” in addition to the 2 openings of claim 12 for a total of 4?  How are the outlets of claim 23 related to the openings of claim 12, if at all?
As to claim 25, the sample and waste openings are not of “equal flow area” (line 5), such allowing for “the remaining material stream forming a waste stream” (line 3) of “the material stream entering the upper housing” (italics added, lines 6-7) being directed through that “equal flow area”.  Such is not consistent with the specification and drawings.
As to claim 17, this claim removes the separate nature of claim 13’s “a cone member” and “a cone shaped component”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861